DETAILED ACTION
This office action is in response to communication filed on January 19, 2021.

Response to Amendment
Amendments filed on January 19, 2021 have been entered.
Claims 1-10 remain withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group.
Claim 17 has been amended.
Claims 23-24 and 26-28 remain cancelled.
Claims 29-32 have been added.
Claims 11-22, 25 and 29-32 have been examined.

Response to Arguments
Applicant’s arguments, see Remarks (p. 11), filed on 01/19/2021, with respect to the objection to claim 17 have been fully considered. In view of the amendments, the objection has been withdrawn. 

Applicant’s arguments, see Remarks (p. 11-17), filed on 01/19/2021, with respect to the rejection of claims 11-22 and 25 under 35 U.S.C. 101 have been fully considered but are not persuasive. 

Applicant argues (p. 12) that the objective of the invention was not to determine a better algorithm for classifying data, the inventive objective was how to quantify parameters of a liquid sample in a more elegant, accurate and less time consuming manner, in particular without having to send an actual product sample to a laboratory. Having considered spectroscopy as part of the solution, the problem was then how to handle the non-linear spectroscopic response. The overall solution is the particular algorithm claimed. However, the claims are not directed merely to the algorithm, but to the overall system and method for quantifying a parameter of the sample. To ignore the additional elements of the claims, including the spectroscopic measurement of the sample, is to go against the teachings of Vanda by ignoring the claim as a whole. When the claims are considered as a whole, it is clear that the claims are not "directed to" a judicial exception but are instead integrated into a practical real world application. The claims therefore define patent eligible subject matter.
This argument is not persuasive.
First, the examiner notes that applicant’s own disclosure explains: “In typical systems of prior art, spectrographic instruments located at the site of the material to be tested acquire data which is then transferred to a central processor which may be located within the spectrographic instrument, at the site of the material in question, or at a remote location” (see specification [0009]-[0010]), and “FIG. 1 shows the system architecture which comprises at least one on site data acquisition device or probe sensor 10 to interrogate the product or substance in question, a cloud-based data processor (data processor) 12 having at least one computer processor to analyze the data and compute results … In this embodiment, the data acquisition device 10 is the apparatus further described in FIG.3 that collects the data from the substance in question and transfers it to the cloud based data processor 12 via a communication link 11” (see specification [0057]-[0058]).

Furthermore, as conceded by applicant’s argument: “Having considered spectroscopy as part of the solution, the problem was then how to handle the non-linear spectroscopic response. The overall solution is the particular algorithm claimed”, and as explained in the October 2019 Update: Subject Matter Eligibility: “Note, a specific way of achieving a result is not a stand-alone consideration in Step 2A Prong Two” (p. 11).
Regarding the argument about the claims not being directed merely to the algorithm, but to the overall system and method for quantifying a parameter of the sample, the examiner submits that as indicated in the previous office action, under Step 2A - Prong Two, the additional elements recited in the claimed invention, when considered individually and in combination, add extra-solution activities (e.g., mere data gathering, source/type of data to be manipulated) using elements recited at a high level of generality, while also appending mere computer implementation as well as generally linking the use of the judicial exception to a particular technological field of use, which as indicated in the October 2019 Update: Subject Matter Eligibility: “Considerations that may not indicate integration include merely reciting the words 
Regarding the argument about the rejection ignoring the additional elements of the claims, including the spectroscopic measurement of the sample, the examiner submits that the rejection was formulated following the Office guidelines (see October 2019 Update: Subject Matter Eligibility), and that no elements/steps have been ignored.
In addition, the examiner submits that when considered as a whole, the claimed invention seeks patent protection for a mathematical algorithm that recites a particular data source/type to be manipulated, while using a computer to facilitate the application of the judicial exception, which as indicated in the 2019 Revised Patent Subject Matter Eligibility Guidance: “when evaluating a claim reciting an abstract idea such as a mathematical equation and a series of data gathering steps that collect a necessary input for the equation, an examiner might consider the data gathering steps to be insignificant extra-solution activity in revised Step 2A, and therefore find that the judicial exception is not integrated into a practical application” (p. 56).

Applicant also argues (p. 13-14) that regarding bullet point 3, the independent claims each define the use of a spectroscope that is a particular machine or manufacture that is integral to the claim. The spectroscope is integral to the claim because it measures the spectrum from the sample. Without the spectroscope, the data cannot exist and the algorithm has no data on which to be executed. In this regard, the measurement of the sample by the probe is not the equivalent of data gathering, such as in as in CyberSource where the data already existed in other repositories (i.e. the internet). All of the precedents cited by the Office to date, such as CyberSource, refer to data-gathering from a computer system without positively reciting the component that performs the data gathering. In each example, the data already existed, e.g. in a table or database and was already in an abstract form. By contrast, the spectroscopic probe defined in the present claims does not merely gather pre-existing data for processing by the algorithm, but performs a crucial step of measuring a real-world product (the liquid sample) and generating data. Prior to the steps being performed by the spectroscope, the data does not exist, but must be actually measured. It is this process of measurement that ensures that the claim is restricted to a practical application. Measuring a spectrum of the sample is the process by which valuable information about the sample is gathered. Taking a spectrum of the liquid sample with a spectroscopic probe integrates the method as a whole into a practical application.
These arguments are not persuasive.
The examiner submits that according to the original specification, the method can be performed by retrieving historical data, without employing the spectroscopic probe sensor (see specification at [0062], Fig. 2). Furthermore, applicant’s disclosure explains: “FIG. 3 is a block diagram of a basic probe sensor data acquisition device 10, which may be used to collect sample data from a product or substance in question. This device is considered generic and operates by shooting light onto the substance in question, thereby collecting pixels and signals to obtain a spectrographic sample. Other types of samples and sample collection devices will be apparent to the person skilled in the art” (specification at [0067]). 
Based on this, the examiner submits that following the Office guidelines for evaluation of the claims for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in the 2019 Revised Patent Subject Matter Eligibility Guidance, the spectroscopic probe sensor is merely appended See Bilski, 561 U.S. at 610, 95 USPQ2d at 1009 (citing Parker v. Flook, 437 U.S. 584, 590, 198 USPQ 193, 197 (1978)), and CyberSource v. Retail Decisions, 654 F.3d 1366, 1370, 99 USPQ2d 1690 (Fed. Cir. 2011) (citations omitted) ("[N]othing in claim 3 requires an infringer to use the Internet to obtain that data. The Internet is merely described as the source of the data. We have held that mere ‘[data-gathering] step[s] cannot make an otherwise nonstatutory claim statutory.’" 654 F.3d at 1375, 99 USPQ2d at 1694 (citation omitted))” (see MPEP 2106.05(b), section III).

Applicant further argues (p. 14) that regarding bullet point 5, claim 11, for example, defines a method. The initial step of the claims states: obtaining, by a spectroscopic probe sensor, spectroscopic data from the liquid product; The final step of the claims states: applying the at least one equation on the spectroscopic data to determine the one or more values for the at least one parameter of interest from the spectroscopic data; Between these two steps, there is defined additional steps that process the data of the sample to enable the parameter value of the sample to be calculated.
This argument is not persuasive.
The examiner submits that the steps that process the data refer to the judicial exception recited in the claimed invention under Step 2A – Prong One (see non-final rejection mailed on 08/17/2020, p. 15-16) according to the October 2019 Patent Eligibility Guidance Update: “A claim that recites a mathematical calculation will be considered as falling within the 

Moreover, applicant argues (p. 15) that at the conclusion of the claims, a real-world liquid sample has been analyzed and parameters of the sample have been quantified. While some aspects of the claims may take place within computer processing components, it is clear that the claims define a practical application. That practical application is the analysis of a liquid sample. It would not be possible, for example, for the sample to be imagined as a mental exercise, for the spectroscopic response of the sample to be imagined as a mental exercise and then for the parameters of the sample to be calculated as a mental exercise. Furthermore, the claim is explicitly linked to a practical application and solves a practical real world problem. The practical problem, which exists only as a real-world problem, is how to quantify a parameter of sample where the sample gives a non-linear response. The practical solution, is to obtain a spectroscopic sample, using a probe, and then execute an algorithm on the sample that is able to handle the non-liner response of the sample.

First, the examiner submits that the rejection indicated that under Step 2A – Prong One, the claimed invention recites mathematical concepts, no mental activities (see non-final rejection mailed on 08/17/2020, p. 15-16).
Second, the examiner submits that based on applicant’s disclosure (see above), the spectroscopic probe sensor is merely appended for extra-solution activities (e.g., data gathering by selecting a data type to be analyzed).
Furthermore, regarding the argument about a real-world liquid sample being analyzed and parameters of the sample been quantified, the examiner submits that as explained in the October 2019 Update: Subject Matter Eligibility describes: “Note, a specific way of achieving a result is not a stand-alone consideration in Step 2A Prong Two” (p. 11) and “However, it is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology” (p. 13).
Additionally, as described in the October 2019 Update: Subject Matter Eligibility: “… in Parker v. Flook, the Court found that the claim recited a mathematical formula. This determination was not altered by the fact that the math was being used to solve an engineering problem (i.e., updating an alarm limit during catalytic conversion processes)” (p. 3).

Applicant also argues (p. 15-16) that the claims are not crafted as a drafting trick to monopolize an algorithm by simply saying "apply it". If that were the case, there would be no requirement to define the sample, the probe, or the spectroscopic data. All that would be required would be a computer to execute the algorithm on a generic set of data. Instead, the claim is drafted to limit the claim to a specific practical context, in which the parameters of a liquid sample are required to be known … The claim is not drafted in a manner to simply monopolize the algorithm. Rather, the entirety of the claim is drafted toward the limitations of the claim being applied to the practical application of quantifying a parameter of a real-world liquid sample. In the absence of the practical application, the alleged judicial exception would have no meaning. That is, there would be no point to executing the algorithm on any non-specific set of data. It is only because this problem exists at a particular time in the real world, and requires a real-world solution, that the steps of the method are required to be performed.
These arguments are not persuasive.
The examiner submits that the recitation of “a liquid sample”, “a probe” and “spectroscopic data” do not meaningful limit the judicial exception to a practical application, but instead, as indicated in applicant’s own disclosure (regarding “a probe” and “spectroscopic data”), these are practices performed in the prior art in order to perform sample analysis (see specification at [0009]-[0010] and [0067]), while generically linking the judicial exception to a field of use (regarding “a liquid sample”, see specification at [0007]).
Furthermore, as indicated in the MPEP: “Below are examples of activities that the courts have found to be insignificant extra-solution activity … Selecting a particular data source or type of data to be manipulated” (see MPEP 2106.05(g), item 3), and “Similarly, using machines for extra-solution activities (i.e., selecting a particular data source or type of data to be manipulated) does not provide an inventive concept” (see MPEP 2106.05(g)).
Moreover, as explained above “… in Parker v. Flook, the Court found that the claim recited a mathematical formula. This determination was not altered by the fact that the math was October 2019 Update: Subject Matter Eligibility, p. 3).

Additionally, applicant argues (p. 16) that in Diamond v. Diehr the use of the Arrhenius equation was found to be patent eligible subject matter because the equation was applied in a practical environment, including steps which limited the claim to the practical environment. In the present context, the practical environment is the environment in which the liquid sample exists. The probe obtains a sample from the environment and then the algorithm is applied to quantify the parameters of the sample. By this precedent, and the precedents discussed in previous communications on this application, the claims have been shown to be integrated into a practical application and therefore define patent eligible subject matter.
This argument is not persuasive.
Regarding Diehr, the courts in Alice Corp. explained that “The invention in Diehr used a “thermocouple” to record constant temperature measure-ments inside the rubber mold—something “the industry ha[d] not been able to obtain” ... The temperature measurements were then fed into a computer, which repeatedly recalculated the remaining cure time by using the mathematical equation. Id., at 178–179. These additional steps, we recently explained, “trans-formed the process into an inventive application of the formula.” Mayo, supra, at ___ (slip op., at 12)” (p. 12-13). In other words, the claims in Diehr taken as a whole, improved the existing technology by permitting the analysis of the collected measurements inside the rubber mold to serve as a control for opening the press and concluding the cure.
 October 2019 Update: Subject Matter Eligibility: “Considerations that may not indicate integration include merely reciting the words “apply it” or an equivalent, adding extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment” (p. 15).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-22, 25 and 29-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 11-22, 25 and 29-32 recite an algorithm used to analyze data for classification purposes.
Regarding claim 11, the examiner submits that under Step 2A - Prong One of the 2019 Revised Patent Subject Matter Eligibility Guidance
The limitation “(D) performing a range determining procedure for at least one parameter of the one or more parameters of interest that determines a range of parameter values for the at least one parameter of interest, (F) wherein the range determining procedure comprises: (a) executing a universal calibration model that estimates a first range of parameter values that the spectroscopic data belongs to for the at least one parameter of interest; and (b) executing a parameter membership classifier model that a second range of parameter values that the spectroscopic data belongs to for the at least one parameter of interest” is a process that, under its broadest reasonable interpretation, covers performance of the limitation using mathematical concepts (e.g., executing a universal calibration model (e.g., partial least squares, see patent application publication at [0056]), executing a parameter membership classifier model (see [0061]), comparing the models results (see [0062]) and removing outliers (see [0063])) to obtain additional data (i.e., determining a range of values for each parameter of interest). The limitation in the context of this claim mainly refers to applying mathematical models to the collected data for obtaining additional information.
The limitation “(E) performing a quantification procedure on the determined range to determine one or more values for the at least one parameter of interest for the determined range; (G) wherein the quantification procedure comprises: (a) retrieving at least one equation for calculating the at least one parameter of interest, wherein the at least one equation is dependent on the determined range for the at least one parameter of interest; (b) applying the at least one equation on the spectroscopic data to determine the one or more values for the at least one parameter of interest from the spectroscopic data” is a process that, under its broadest reasonable interpretation, covers performance of the 

Furthermore, under Step 2A - Prong Two of the test, this judicial exception is not integrated into a practical application. In particular, the claim recites: 
“A method for analyzing a liquid product”, which generally links the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)),
“(A) obtaining, by a spectroscopic probe sensor, spectroscopic data from the liquid product,” which adds extra-solution activities (e.g., mere data gathering, source/type of data to be manipulated) using elements recited at a high level of generality (i.e., a spectroscopic probe sensor) (see MPEP 2106.05(g)), 
“(B) transmitting the spectroscopic data from the spectroscopic probe sensor to a data processor,” which adds mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), and
“(C) receiving a selection by the data processor of one or more parameters of interest for the spectroscopic data,” which also adds extra-solution activities (e.g., mere data gathering, type of data to be manipulated) using elements recited at a high level of generality (i.e., the data processor) (see MPEP 2106.05(g)).


Additionally, under Step 2B of the test, the claim does not include additional elements that, when considered individually and in combination, are sufficient to amount to significantly more than the judicial exception because the additional elements:
generally link the use of the judicial exception to a particular technological environment or field of use (e.g., product composition analysis, see patent application publication at [0003]), which as indicated in the MPEP: “As explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible “simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use.” Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself” (see MPEP 2106.05(h)),
recite extra-solution activities (e.g., mere data gathering by selecting a particular data source/type to be manipulated) using elements (i.e., a spectroscopic probe sensor ) that are well-understood, routine and conventional in the art, as evidenced by applicant’s own disclosure (see patent application publication at [0058]), and specified at a high level of generality, which as indicated in the MPEP: “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more” (see 
append generic computer components (i.e., a data processor) used to facilitate the application of the abstract idea (e.g., mere computer implementation), which as indicated in the MPEP: “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more” (see MPEP 2106.05(f), item 2).

Similarly, independent claim 17 is directed to a judicial exception (abstract idea) without significantly more as explained above with regards to claim 11.

With regards to the dependent claims they are also directed to the non-statutory subject matter because:
they just extend the abstract idea of the independent claims by additional limitations (Claims 12-16, 18-22, 29 and 31), that under the broadest reasonable interpretation, cover performance of the limitations in the mind or by using mathematical concepts, which as indicated in SAP America v. Investpic, LLC: “The claims in this case are directed to abstract ideas. The focus of the claims, as is plain from their terms, quoted above, is on selecting certain information, analyzing it using mathematical techniques, and reporting or displaying the results of the analysis. That is all abstract. We have explained that Electric Power, 830 F.3d at 1353. “Information as such is an intangible,” hence abstract, and “collecting information, including when limited to particular content (which does not change its character as information), [i]s within the realm of abstract ideas.” Id. (citing cases). So, too, is “analyzing information . . . by mathematical algorithms, without more.” Id. at 1354 (citing cases, including Parker v. Flook, 437 U.S. 584 (1978), and Gottschalk v. Benson, 409 U.S. 63 (1972)). And “merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis.” Id. (citing cases). The claims here are directed at abstract ideas under those principles.” (p. 8-9)., and
the additional elements recited in the dependent claims, when considered individually and in combination, append generic computer components used to facilitate the application of the abstract idea (i.e., mere computer implementation) and elements recited at a high level of generality and used for extra-solution activities (i.e., mere data gathering) (Claims 18-22, 25, 30 and 32), which as indicated in FairWarning: “the use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter. See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014)" (p. 10-11), and “As we have explained, “merely selecting information, by content or source, for collection, analysis, and [announcement] does nothing significant to differentiate a process from ordinary mental processes, whose implicit exclusion from § 101 undergirds the information-based category of abstract ideas.” Elec. Power, 2016 

Subject Matter Not Rejected Over the Prior Art
Claims 11-22, 25 and 29-32 are distinguished over the prior art or record for the following reasons:
Regarding claim 11. (previously presented)
Adachi (US 5351198 A) discloses:
A method for analyzing a product (col. 1, lines 10-16: a method for analyzing a sample is disclosed) comprising:
(A) obtaining, by a spectroscopic probe sensor (Fig. 1, item 2 – “analytical portion of a Fourier transformation infrared spectrometer (FTIR)”), spectroscopic data from the product (col. 1, lines 18-24, 51-55: interferogram of a sample is measured in the analytical portion of the FTIR); 
spectrum data is transferred to data-treating portion of FTIR, which includes a computer, for analysis); 
(D) performing a range determining procedure for at least one parameter of the one or more parameters of interest that determines a range of parameter values for the at least one parameter of interest (col. 2, lines 52-56: sample’s ingredients and their concentration ranges are determined based on a quantitative analytical method (see Abstract)).

Lundstedt (US 7194369 B2) teaches:
a liquid product (col. 23, lines 48-58: a material from which a property value is evaluated can be in a liquid form);
(C) receiving a selection by the data processor of one or more parameters of interest for the spectroscopic data (col. 25, lines 38-50: examiner interprets that properties of interest are selected from selectable menu for analysis).

Yuta (US 20100145896 A1) teaches:
(F) wherein the range determining procedure comprises: (a) executing a universal calibration model that estimates a first range of parameter values that the spectroscopic data belongs to for the at least one parameter of interest; and (b) executing a parameter membership classifier model that a second range of parameter values that the spectroscopic data belongs to for the at least one parameter of interest ([0078]: multiple prediction models can be applied to classify the unknown sample, with the models taking different forms such as discriminant functions (a parameter membership classifier model) or regression equation (universal calibration model) (see [0064])).

The closest prior art of record: Adachi (US 5351198 A), Lundstedt (US 7194369 B2), Yuta (US 20100145896 A1), Cabib (US 5991028 A) and Yuta (US 20090222390 A1), taken individually or in combination, fail to teach or suggest:
“(E) performing a quantification procedure on the determined range to determine one or more values for the at least one parameter of interest for the determined range; 
(G) wherein the quantification procedure comprises:
(a) retrieving at least one equation for calculating the at least one parameter of interest, wherein the at least one equation is dependent on the determined range for the at least one parameter of interest; 
(b) applying the at least one equation on the spectroscopic data to determine the one or more values for the at least one parameter of interest from the spectroscopic data,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claim 17. (currently amended)
Adachi (US 5351198 A) discloses:
A system (Fig. 1) for analyzing a product (col. 1, lines 10-16: an apparatus for analyzing a sample is disclosed) comprising:
(A) at least one spectroscopic probe sensor (Fig. 1, item 2 – “analytical portion of a Fourier transformation infrared spectrometer (FTIR)”) for obtaining spectroscopic data of interferogram of a sample is measured in the analytical portion of the FTIR); 
(B) a data processor (Fig. 1, item 3 – “data-treating portion”) programmed to: 
(a) receive the spectroscopic data from the at least one spectroscopic probe sensor (col. 1, lines 34-40: spectrum data is transferred to data-treating portion of FTIR, which includes a computer, for analysis); and
(b) perform a range determining procedure for at least one parameter of the one or more parameters of interest that determines a range of parameter values for the at least one parameter of interest (col. 2, lines 52-56: sample’s ingredients and their concentration ranges are determined based on a quantitative analytical method (see Abstract)).

Lundstedt (US 7194369 B2) teaches:
a liquid product (col. 23, lines 48-58: a material from which a property value is evaluated can be in a liquid form);
(a) receive a selection of one or more parameters of interest (col. 25, lines 38-50: examiner interprets that properties of interest are selected from selectable menu for analysis).

Yuta (US 20100145896 A1) teaches:
(d) wherein the range determining procedure comprises: (i) executing a universal calibration model that estimates a first range of parameter values that the spectroscopic data belongs to for the at least one parameter of interest; and (ii) executing a parameter  multiple prediction models can be applied to classify the unknown sample, with the models taking different forms such as discriminant functions (a parameter membership classifier model) or regression equation (universal calibration model) (see [0064])).

The closest prior art of record: Adachi (US 5351198 A), Lundstedt (US 7194369 B2), Yuta (US 20100145896 A1), Cabib (US 5991028 A) and Yuta (US 20090222390 A1), taken individually or in combination, fail to teach or suggest:
“(c) perform a quantification procedure on the determined range to determine one or more values for the at least one parameter of interest for the determined range; 
(e) wherein the quantification procedure comprises:  
(i) retrieving at least one equation from a quantification calibrations models library for calculating the at least one parameter of interest, wherein the at least one equation is dependent on the determined range for the at least one parameter of interest; 
(ii) applying the retrieved at least one equation for the spectroscopic data to determine the one or more values for the at least one parameter of interest from the spectroscopic data,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claims 12-16, 18-22, 25 and 29-32.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
GROTHE, JR.; Robert A. et al., US 20140138537 A1, Methods for Generating Local Mass Spectral Libraries for Interpreting Multiplexed Mass Spectra
Reference discloses the use of mass spectrometer to obtain information from samples for library construction
Heinje; Gerd et al., US 20120116689 A1, PEAK CORRELATION AND CLUSTERING IN FLUIDIC SAMPLE SEPARATION
Reference discloses analyzing measurement data by clustering data sets and determining spread of features.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.